ORDER

PER CURIAM.
In this jury-tried case, plaintiff claimed her vehicle, insured by defendant, was stolen, burned, and destroyed. On the other hand, defendant contended that plaintiff made ma*417terial misrepresentations in applying for the policy. Further, it asserted that the vehicle was not stolen. The jury denied plaintiffs claim and she appeals.
Plaintiff raises two points. Her first point alleges the trial court erred in giving defendant’s affirmative defense instructions. Her second point alleges the trial court erred in excluding expert witness testimony.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).